NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           16-FEB-2022
                                           08:04 AM
                                           Dkt. 70 OGMD
                        NO. CAAP-XX-XXXXXXX

               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

      LARRY CARD, Plaintiff-Appellant, v. PIILANI HOMEOWNERS
     ASSOCIATION; KIAKONA KAPONO; PORTER McQUIRE KIAKONA AND
      CHOW; JACK NAIDITCH; CHRISTOPHER WILLIAMS; KIA JOHNSON
     CHANNEL; CHAD NEWMAN; ANGELINA CAMPOS; UNKNOWN SQUATERS
       UPSTAIRS AT 214 LUAKAHA CIRCLE, Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CCV-XX-XXXXXXX)

                ORDER GRANTING DISMISSAL OF APPEAL
    (By: Ginoza, Chief Judge, and Leonard and Wadsworth, JJ.)

           Upon consideration of the "Notice of Larry Card's
Withdrawal of Appeal Due to Severe Health Problems" filed on
January 19, 2022, by self-represented Plaintiff-Appellant Larry
Card (Appellant), the record, and there being no opposition, we
construe Appellant's notice to be a motion to dismiss the appeal
pursuant to Hawai#i Rules of Appellate Procedure Rule 42(b).
Therefore,
           IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.

          DATED:   Honolulu, Hawai#i, February 16, 2022.


                                    /s/ Lisa M. Ginoza
                                    Chief Judge


                                    /s/ Katherine G. Leonard
                                    Associate Judge


                                    /s/ Clyde J. Wadsworth
                                    Associate Judge